EXHIBIT 10.12

CNET Networks 2007 Incentive Plan:

Plan Description

Effective for plan year 2007



--------------------------------------------------------------------------------

CNET Networks 2007 Annual Incentive Plan: Plan Description

 

Plan Objective

CNET Networks 2007 Incentive Plan is designed to reward eligible participants
for their efforts toward the accomplishment of the company’s financial goals as
well as their achievement against strategic individual initiatives and, in
addition, to help CNET retain key employees during the Plan year.

Eligibility

The participants in the 2007 Incentive Plan are those employees whose roles
afford them the opportunity to significantly impact the financial and/or
business results of the company. Selected employees at the manager or equivalent
level and all employees Director and above are eligible. All employees whose
jobs have been defined as eligible can participate based on the following dates:

1st Half Participation: Must be hired or promoted into an incentive eligible
position on or before April 1, 2007.

2nd Half Participation: Must be hired or promoted into an incentive eligible
position on or before October 1, 2007.

Employees who are hired or promoted into an incentive eligible position mid-way
during a 6-month incentive period will have any payout prorated based on the
length of time employed during the 6-month incentive period with the exception
of those promoted (including target changes) in January 2007 and July 2007. For
those promoted in January 2007, eligibility date will be January 1, 2007 and for
those promoted in July 2007, eligibility date will be July 1, 2007.

Effective Date of 2007 Incentive Plan

The 2007 Incentive Plan is in effect for calendar year 2007.

Plan Administration

The Incentive Committee is responsible for administering the 2007 Incentive Plan
in its sole discretion and judgment. Members of the Incentive Committee include
the CEO (Chief Operating Officer), President & COO (Chief Operating Officer),
CFO (Chief Financial Officer), the SVP of Human Resources. The Incentive
Committee will review the quality of CNET’s earnings, strategic ratings and
recommended incentive payments and make the final, unreviewable, decision on all
matters related to the 2007 Incentive Plan. CNET Networks and the Incentive
Committee may amend, suspend or terminate the 2007 Incentive Plan at any time
and in such manner and to such extent as they deem advisable. The Incentive
Committee shall have the authority to (a) make adjustments to the company’s or a
business unit’s financial targets for all financial measures to take into
account significant events such as a significant acquisition or a significant
business shutdown and (b) to determine whether the company or a business unit
has met its financial targets. All payments under this Plan are discretionary
and may be reduced or eliminated in the sole discretion of the Incentive
Committee.



--------------------------------------------------------------------------------

CNET Networks 2007 Annual Incentive Plan: Plan Description

 

Incentive Opportunity

Each eligible role is assigned a target incentive opportunity, expressed as a
percentage of earned salary for the performance period. Actual target incentive
opportunity amounts will be discussed with each participant by his/her manager
on an individual basis.

If an employee’s target incentive opportunity changes during the year any payout
will be prorated based on the number of months at each target incentive
opportunity. For those with target changes in January 2007, eligibility date
will be January 1, 2007 and for those with target changes in July 2007,
eligibility date will be July 1, 2007.

Components of Target Opportunity

Participants will have different component weightings depending on their role in
the company. All participants will have both financial and strategic components.
Please see below:

Business Unit Participant

 

  •  

25 % Corporate Revenue

 

  •  

15% Corporate EBITDA

 

  •  

25% Business Unit Revenue

 

  •  

15% Business Unit Contribution

 

  •  

20 % Initiatives (May include Operating Metrics)

Corporate Participant

 

  •  

50% Corporate Revenue

 

  •  

30% Corporate EBITDA

 

  •  

20 % Initiatives (May include Operating Metrics)

Financial

Achievement of the minimum threshold initiates payout with a 100% payout at
target and ramping up to a maximum of 300%.

See Addendum for specific information on the financial targets by group.
(Addendum provided Q1)

Strategic Initiatives:

20% of payout will be based on the attainment of Strategic Initiatives set forth
by managers early in the plan year. Ratings will be collected twice a year.
There is no financial gate to be met before funding the strategic initiative
portion of the plan and all payments



--------------------------------------------------------------------------------

CNET Networks 2007 Annual Incentive Plan: Plan Description

 

are based on individual performance against the employee’s defined strategic
initiatives. The maximum strategic initiatives payout is 110% of each employee’s
individual strategic initiatives target.

Strategic Initiatives are designed to drive growth and profitability of a
business, or to expand the capabilities and efficiencies of central functions.
For business units, the achievement of operating metrics described in their 2007
Budget (e.g. page views, unique users) will be a significant portion of this AIP
element. Operating metrics should be specific to the participants’ roles within
the organization and appropriate to the level of management (i.e., Director, VP
or Manager).

Timing of Payouts

Financial

Payouts may occur two times during the year after the close of the 2nd and 4th
quarters.

Mid-Year Payment – Up to 25% of the financial target opportunity payout will
occur in Q3 2007 based on performance against H1 targets. The maximum financial
component payout for the Mid-Year Payment is 100%. For example, for the revenue
financial component, if the full-year revenue target is $25 million and revenue
as of June 30, 2007 is $12.5 million, the participant will receive a payment
equal to 25% of the revenue financial component.

Year-End Payment – 75% of the financial payment is based on performance against
the annual budget. The payout, if any, will occur in Q1 2008.

Strategic Rating of 3 – An individual strategic rating of 3 will result in the
overall financial payment being reduced to 60% of the achieved payout. To
illustrate: In the above example the employee could expect to receive a
financial payment in the first half of 15% (25%*60%= 15%)

Strategic Initiatives

Participants will be eligible for a 50% payout against the strategic initiative
portion of their plan at mid year based on achievements against the leadership
goal for Q1 and Q2. The remaining 50% will be eligible for payout in Q1 of 2007
based on achievement against the leadership goal for Q3 and Q4.

STRATEGIC PAYOUT METHOD:

If a participant receives a strategic rating of:

 

1                            

   Payout equals 110%

2

   Payout equals 100%

3

   Payout equals 60%



--------------------------------------------------------------------------------

CNET Networks 2007 Annual Incentive Plan: Plan Description

 

There will be no payout for a performance rating of 4.

Operating Guidelines

 

Event    Guideline Eligibility    Selected full and part-time employees
regularly scheduled to work half time (20 hours/week) or more New Hires   

New hires are eligible for a prorata payout from the date of hire. All employees
whose jobs have been defined as eligible can participate, based on the following
dates:

 

1st Half Participation: Must be hired into an incentive eligible position by
April 1, 2007.

 

2nd Half Participation: Must be hired into an incentive eligible position by
October 1, 2007

Promotion to an Incentive-Eligible position   

Payment will be prorated and calculated based on the date of promotion based on
the following dates:

 

1st Half Participation: Must be promoted into an incentive eligible position by
April 1, 2007.

 

2nd Half Participation: Must be promoted into an incentive eligible position by
October 1, 2007

 

* Promotions in January or July 2007 will have an incentive eligible effective
data of January 1 or July 1, 2007 respectively.

Promotion to VP+ Plan
from AVP/Director Plan   

Payment will be prorated and calculated based on the date of promotion based on
the following dates:

 

1st Half Participation: Must be promoted to new plan by April 1, 2007.

 

2nd Half Participation: Must be promoted to new plan by October 1, 2007

 

* Promotions in January or July 2007 will have an incentive eligible effective
data of January 1 or July 1, 2007 respectively.

Incentive opportunity
(target) that
increases/decreases (same plan)   

Payment will be prorated and calculated based on the date of change of target.

 

*Changes in January or July 2007 will have an incentive eligible effective data
of January 1 or July 1, 2007 respectively.



--------------------------------------------------------------------------------

CNET Networks 2007 Annual Incentive Plan: Plan Description

 

Change in Business Unit
or Change from Corporate
to BU or Change from BU to Corporate   

Financial portion of payment will be prorated and calculated based on time
worked in the business unit as follows:

 

First Half:

 

Transfer between 1/1/06 – 3/30/06, payout based on new division results

 

Transfer between 4/1/06 – 6/30/06, payout based on former division results

 

Second Half:

 

Transfer between 7/1/06 – 9/30/06, payout based on new division results

 

Transfer between 10/1/06 – 12/31/06, payout based on former division results

 

In the event of multiple division transfers, the Compensation team in Human
Resources will review and determine calculation.

Part-Time/Full-Time
Status Change    The prorated incentive opportunity will be used to calculate
the incentive payment. If the status change is effective between the 1st and
15th of the month, he/she is credited for a full month with the new incentive
opportunity. If the status change is effective between the 16th and 31st of the
month, he/she is credited for  1/2 month of the new incentive opportunity.

Terminations

 

•      Voluntary/Involuntary

 

•      Retirement (defined as voluntary termination or job elimination without
cause involving an employee who is 62 years of age or more)

  

 

No payment for results during the specific measurement period, unless employed
in good standing at the end of each measurement period, June 30th, 2007 and
December 31, 2007.

 

For employees who retire in 2007, a prorated payment will be made based on
business results after the end of the Performance Period, at the same time as
other normal 200 Incentive Plan payments are made.

 

The retiree will be given full credit for the month in which he/she retires.

Death    The company will pay the employee’s designated beneficiary or estate a
prorated amount based on business results after the end of the performance
period, at the same time as other normal 2007 incentive payments are made.

The 2007 Incentive Plan Document is the governing document in all CNET 2007
Incentive Plan matters.

CNET Networks reserves the right to amend, discontinue or make significant
changes in the plan at any time and for any reason it deems sufficient.